Citation Nr: 0425307	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-11 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to May 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's service-connected disabilities alone require 
the daily personal health care services of a skilled provider 
without which he would require institutional care.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected disabilities 
render him helplessness or so nearly helpless so as to 
require the regular aid and attendance of another person.  It 
is requested that the veteran be afforded the benefit of the 
doubt.

The veteran is service connected for resdiuals of a subtotal 
gastrectomy, rated as 60 percent disabling; residuals of a 
fractured left hip, rated as 60 percent disabling; left leg 
shell fragment wound residuals, rated as 40 percent 
disabling; osteomyelitis of the left tibia, rated as 20 
percent disabling; a muscle hernia of the right tibialis, 
rated as 10 percent disabling; paralysis of the left 
saphenous nerve, rated as 10 percent disabling; and for 
multiple scars, rated as noncompensable.  The combined 
schedular rating is 100 percent.  The veteran also receives 
special monthly compensation at the "k" rate for the loss 
of use of a foot.  He is entitled to a special adaptive 
housing allowance.  Id.

As to the criteria for establishing entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound, a veteran who, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of both feet, one hand and 
one foot, or is blind in both eyes, with 5/200 visual acuity 
or less or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance under criteria set 
forth in 38 C.F.R. § 3.352(a) shall receive the provided 
level of compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to 
establish a factual need for aid and attendance include the 
inability of the veteran to dress or undress himself; to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself; 
inability to attend to the wants of nature; or incapacity 
that requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  

An individual who is bedridden meets the criteria for aid and 
attendance.  The regulation provides that being "bedridden" 
means that the condition which, through its essential 
character, actually requires that the claimant remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2003).  Finally, not all of the 
aforementioned criteria must be met before a finding of the 
need for aid and attendance is made.  The functions that the 
veteran is not able to perform must be viewed in connection 
with his condition as a whole.  Id.

With the above criteria in mind, the Board notes that at his 
two most recent Aid and Attendance examinations, dated in 
October 1993 and October 1997, it was noted that the veteran 
attended the examination with a nurse or aid and opined that 
he was wheelchair bound and could not walk without the 
assistance of another person.  At the first examination, it 
was opined that he could not cook, launder, or clean and 
bathing was difficult.  At the later examination, it was 
opined that he had muscle wasting in the extremities, and he 
was judged to be housebound except for visits to doctors.  

The October 1993 examiner opined that the veteran's problems 
were due to his service-connected disabilities as well as 
diagnosed a number of other disabilities.  The October 1997 
examiner diagnosed severe musculoskeletal abnormality with 
muscle wasting, degenerative joint disease and indicated a 
possible problem with Charcot-Marie-Tooth disease.  Both 
examiners thereafter opined that the veteran required the 
daily personal health care services of a skilled provider 
without which he would require institutional care.  

Thereafter, in a May 1998 letter, the physician who conducted 
the October 1997 examination opined as follows:

If you re-read my examination for 
housebound status or permanent need for 
regular aid in attendance, particularly 
#31 diagnosis, you would notice his 
disability stems from severe 
musculoskeletal abnormality with muscle 
wasting and degenerative joint disease.  
I did indicate a possibility of Charcot-
Marie-Tooth disease, but as stated 
previously, this has not been confirmed.

It is my professional opinion that the 
patient's severe musculoskeletal 
abnormality with muscle wasting and 
degenerative joint disease stems from war 
injuries due to several bone grafts to 
the left tibia status post being hit by 
shrapnel with the functional loss being 
due to disuse of his extremities.  

In summary and as indicated in numerous 
office records, Charcot-Marie-Tooth 
disease type 1A is not a confirmed 
diagnosis.  Most importantly, his severe 
muscle abnormalities with muscle wasting 
and contractures are due to severe 
degenerative joint disease following 
disuse of his lower extremities status 
post war wound with resultant left leg 
shortness.

The above opinions stand uncontradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings.)  As such, the above opinions are 
the only competent evidence addressing the veteran's current 
need for aid and attendance.  Neither the Board, nor RO 
adjudicators are permitted to base decisions on their own 
unsubstantiated medical conclusions.  

Under such circumstances, and granting the veteran the 
benefit of any doubt in this matter, the Board concludes 
that, because the problems resulting from the residuals his 
service connected disorders require the daily personal health 
care services of a skilled provider without which he would 
require institutional care, the appellant satisfies the 
requirements for regular aid and attendance.  38 U.S.C.A. 
§§ 1114, 5107; 38 C.F.R. § 3.102, 3.352.

As to the claim of entitlement to special monthly 
compensation on account of being housebound, as well as the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
finds that a discussion of these issues are not required 
because the grant of entitlement to aid and attendance 
constitutes a grant of the maximum benefit allowable by law 
or regulation.  See AB v. Brown, 6 Vet. App. 35 (1993).




ORDER

Special monthly compensation benefits on account of the need 
for the aid and attendance of another person is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



